Citation Nr: 0735206	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hand disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral knee disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right shoulder disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for migraine headaches.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.  He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2003 
and March 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board reviewed the veteran's case in October 2007.  At 
that time, the Board questioned whether the veteran had 
submitted a timely substantive appeal in regard to the issues 
of whether new and material evidence had been received to 
reopen a claim for service connection for bilateral hand 
arthritis, bilateral knee arthritis, a right shoulder 
condition, and migraine headaches.  The veteran was apprised 
of the Board's intention to review whether there was a timely 
appeal as to those issues by way of a letter dated in October 
2007.

The letter informed the veteran of the Board's action.  The 
letter further advised the veteran that he could request a 
hearing in the matter.  The veteran responded that he wanted 
a Travel Board hearing in October 2007.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He and his representative should 
be given an opportunity to prepare for 
the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


